Opinion op the Court by
William Rogers Clay, Commissioner
Affirming.'
Plaintiff, Ellen Sturdivant, brought this action against defendant, Eva Duke, to recover damages for slander. A demurrer was sustained to her petition and the petition dismissed. From that judgment she appeals.
The petition is as follows:
. “The plaintiff, Ellen Sturdivant states that she is the wife of James Sturdivant, and resides at Hindman, Ky., .that on.the 14th day of August, 1912, the defendant, Eva Duke, (the wife of J. W. Duke a prominent physician of the town of Hindman) in Knott County in the presence of divers persons falsely and maliciously spoke of and concerning this plaintiff these words, “you are a black bitch and I can prove it, and if the whole thing has to, it will come” thereby meaning that this plaintiff had committed the crime of adultery and leaving this impression on the parties in her hearing at the time she uttered said false statements to plaintiff’s damage in the sum of $2,500.
‘ ‘ She states that the defendant is- a resident of Knott County, Kentucky.
“Where plaintiff prays judgment for $2,500 and for all proper relief.”
It will be observed that the words alleged to have been spoken to the plaintiff by the defendant are “you are a black bitch and I can prove it, and if the whole thing has to, it will come,” with the following innuendo: “thereby meaning that this plaintiff had committed the crime of adultery and leaving this impression on the parties in her hearing at the time she uttered said false statements.” It is well settled that an innuendo cannot extend the meaning of words beyond the natural import. It is only explanatory of some matter already expressed. *102It may- show the application, but cannot add to or enlarge or change the sense of the words. Watson v. Hampton, 2 Bibb, 319; Moore v. Johnson, 147 Ky., 584. There is no colloquium in the petition, or preliminary averment of distinct substantive facts tending to show that the expression employed was used in any other than its customary sense. The question, therefore, comes to this: Are the words themselves actionable? As they were spoken of plaintiff in her individual capacity, and do not fall within any other classes of actionable words, the question is: Do the words referred to clearly and unequivocally import that the plaintiff was guilty of some felony or other crime, of such turpitude as- to render her liable on indictment to some infamous punishment? More v. Johnson, 147 Ky., 584. It is well settled that neither the word “bitch” nor “slut” amounts to a charge of crime or a want of chastity unless accompanied by an inducement in the. pleading setting forth extrinsic facts showing that the words were used in a sense different from their customary meaning. Am. & Eng. Ency. of Law, Vol 18, page 938; 25 Cyc., 322. In the case of Craig, &c., v. Pyles, 18 Ky. L. R., 1043, it was held that the words ‘she is a dirty bitch; she has.no character and is no account’ were not actionable. In the case of Peters, &c., v. Garth, &c., 20 Ky. L. R., 1934, the court followed the same ruling where it was alleged that the defendant said of plaintiff “she is a damn slut; she is a damn bitch; she is a damn sow, and those who know her'know that she is no account.” The foregoing authorities are decisive of the question before us.
Judgment affirmed.